Exhibit SUBSIDIARIES Exact Name of Registrant as Specified in its Charter Country of Incorporation Oceanship Owners Limited Marshall Islands Oceanwealth Owners Limited Marshall Islands Oceanventure Owners Limited Marshall Islands Oceanresources Owners Limited Marshall Islands Oceanstrength Owners Limited Marshall Islands Oceanenergy Owners Limited Marshall Islands Oceantrade Owners Limited Marshall Islands Oceanprime Owners Limited Marshall Islands Oceanclarity Owners Limited Marshall Islands Kifissia Star Owners Inc. Marshall Islands Oceanfighter Owners Inc. Marshall Islands SK 25754 0002
